DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-24, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 21 and 23 are objected to because of the following informalities: claims 12 and 23 are missing ending punctuation; claim 21 is a “method” dependent on system claim 20 where it is assumed claim 21 should be a “system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention. In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 13, and 24 recite(s) a method and a system, and a non-transitory machine-readable storage medium for improving computer resource utilization based on secure workspace data retrieved over a network. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test.
Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of improving computer resource utilization based on secure workspace data retrieved over a network, by specifically “retrieving a plurality of encrypted workspace data from a plurality of secure workspace data repositories associated with a plurality of human resources service workspaces; decrypting the plurality of encrypted workspace data to produce a plurality of decrypted workspace data; calculating a plurality of customer engagement metrics based on the plurality of decrypted workspace data, wherein each of the customer engagement metrics is associated with at least one of the plurality of human resources service workspaces; and calculating a composite customer engagement score based on the plurality of customer engagement metrics”. The limitations of at least “calculating a plurality of customer engagement metrics…” and “calculating a composite customer engagement score…”, as drafted, are drawn to a process that includes mathematical concepts of calculating various metrics, which falls under one of the groupings of abstract ideas. This abstract grouping of “Mathematical Concepts” include teachings drawn to mathematical relationships, formulas or equations, and calculations, which is described in the instant claim language. Furthermore, the limitations of at least “retrieving a plurality of encrypted workspace data…” and “decrypting the plurality of encrypted workspace data…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of improving computer resource utilization based on secure workspace data retrieved over a network. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the improving computer resource utilization based on secure workspace data retrieved over a network, which is related to advertising, marketing or sales activity or behaviors; business relations and/or the managing of personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-12 and 14-23, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). Specifically, claims 2 and 14 describe the workspaces are associated with payroll services. Claims 3 and 15 describe the customer engagement metrics as being measured by a number of active users. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of improving computer resource utilization based on secure workspace data retrieved over a network, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a processor as part of a computing system to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the improving of customer resource utilization as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented using client devices that can be any kind of device having appropriate processor, memory, and communication capabilities (see spec, [0023]), including a method and a system, and a non-transitory machine-readable storage medium. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-18, 20-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesanelis et al. (US 2018/0322429 A1, herein Nesanelis) in view of Rosenstein et al. (US 2020/0005157 A1, herein Rosenstein).
As per claim 1, Nesanelis teaches of a computer-implemented method for improving computer resource utilization (abstract, para [0032] which describes the improvement of the enterprise’s operations and workflow) comprising: retrieving a plurality of encrypted workspace data from a plurality of secure workspace data repositories associated with a plurality of human resources service workspaces (para [0103] which describes that credentials may be stored in encrypted fields; and para [0106] which describes how enterprise (e.g., represented by managed network 300) may include HR); decrypting the plurality of encrypted workspace data to produce a plurality of decrypted workspace data (para [0103] which describes the decryption key for the credentials); and calculating a plurality of customer engagement metrics based on the plurality of decrypted workspace data, wherein each of the customer engagement metrics is associated with at least one of the plurality of human resources service workspaces (para [0159] which describes how the system may periodically obtain consumption information relating to all or a subset of services provided or consumed by one or more units, such as HR; and para [0166] which describes how the size of each unit (e.g., the number of client devices) may impact the consumption of a service).
However, Nesanelis fails to explicitly teach of calculating a composite customer engagement score based on the plurality of customer engagement metrics. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including calculating a composite customer engagement score based on the plurality of customer engagement metrics (para [0119] which describes how information can relate to one or several individual end users...information can relate to one or several institutional end users; and para [0275] which describes how a score can be generated for each of these individual evaluation portions and these scores can be combined in/or can be used to generate a score for the entire response). 
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including calculating a composite engagement score based on the plurality of engagement metrics as taught by Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).
As per claim 13, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Nesanelis et al. (US 2018/0322429 A1, hereinafter Nesanelis) discloses the steps are performed by a computing system (para [0008]).
As per claim 24, it refers to a non-transitory machine-readable storage medium for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore Nesanelis et al. (US 2018/0322429 A1, hereinafter Nesanelis) discloses the steps are performed by an article of manufacture including a non-transitory computer-readable medium (para [0007]).

As per claim 2, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and Nesanelis further teaches wherein at least one of the plurality of human resources service workspaces is associated with payroll services (para [0100] which describes how the database application is used by...payroll service).
As per claim 14, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and Nesanelis further teaches wherein at least one of the plurality of customer engagement metrics is measured by a number of active users of at least one of the plurality of human resources service workspaces (para [0044] which describes a client device (e.g., a device actively operated by a user); para [0131] which describes how the graphical chart 614 may compare monthly consumption trends; and para [0166] which describes the number of client devices).
As per claim 15, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and Rosenstein further teaches of assigning the customer engagement score to a customer benchmark group (para [0118] which describes how data stores may be implemented in data stores server(s) 104 to store listings of...usage statistics, subscriber profiles, account data, payment data, network usage statistics, etc.).
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).
As per claim 16, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Nesanelis in view of Rosenstein discloses all the elements of claim 4, and Nesanelis further teaches wherein the customer benchmark group is defined based on a size of a customer company (para [0029] which describes how the invention is applicable to an enterprise, or any other type of organization, of any size).
As per claim 17, it refers to the system of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 7, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and Rosenstein further teaches wherein the customer engagement score is calculated according to a customer engagement score model (para [0295] which describes the ability to generate a model trained for custom evaluation of responses received).
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).
As per claim 20, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Nesanelis in view of Rosenstein discloses all the elements of claim 7, and Rosenstein further teaches of analyzing the performance of the customer engagement score model, and updating the customer engagement score model (para [0088] which describes the ability to modify evaluations provided by the machine learning model, which modifications can be used to further train the machine learning model).
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).

As per claim 9, Nesanelis in view of Rosenstein discloses all the elements of claim 7, and Rosenstein further teaches of determining the customer engagement score model based on a plurality of model acceptance criteria (para [0366] which describes how the acceptance criteria can identify, for example, a number of responses for the associated prompt yet to be evaluated, a performance indicator of the current primary model). 
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).
As per claim 21, it refers to the system of claim 20 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

As per claim 10, Nesanelis in view of Rosenstein discloses all the elements of claim 9, and Rosenstein further teaches of analyzing the performance of the plurality of model acceptance criteria, and updating the model acceptance criteria (para [0366] which describes advance criteria can comprise a rule to advance to the highest complexity level of the composite model that is sufficiently trained...these acceptance criteria can identify...a performance indicator of the current primary model...when the performance of a current primary model is below a threshold value, the server can switch to a new primary model as soon as a level of higher complexity in the composite model is sufficiently trained).
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).

As per claim 12, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and Rosenstein further teaches of providing the customer engagement score to a customer (para [0088] which describes how evaluation output of the model can be provided to the user).
Nesanelis teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services. Rosenstein teaches of real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Both references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis by including the teachings of Rosenstein because it efficiently increases the speed of machine learning model training and/or decreases the amount of training time (Rosenstein, para [0087]).
As per claim 23, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 12 above, and is therefore rejected under the same art and rationale.

As per claim 18, Nesanelis in view of Rosenstein discloses all the elements of claim 16, and Nesanelis further teaches wherein the benchmark group is defined based on a percentage utilization of at least one of the plurality of human resources service workspaces (para [0142] which describes how the size of a unit's portion represents an amount of consumption of the service relative to the consumption of that service by other units).

Claims 6, 11, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesanelis et al. (US 2018/0322429 A1, herein Nesanelis) in view of Rosenstein et al. (US 2020/0005157 A1, herein Rosenstein) in further view of Pace (US 2019/0156358 A1, herein Pace).

As per claim 6, Nesanelis in view of Rosenstein discloses all the elements of claim 4, but fails to explicitly teach of defining the benchmark group based on at least part of a numerical code assigned in accordance with the North American Industry Classification System. Pace teaches of graphical user interfaces for adaptive feedback, including wherein the benchmark group is defined based on at least part of a numerical code assigned in accordance with the North American Industry Classification System (para [0034] which describes a call to the data repository 22 to collect one or more unique experience labels based on one or more of Standard Industrial Classification (SIC) codes or North American Industry Classification System (NAICS) codes). 
Nesanelis in view of Rosenstein teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services, along with the real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Pace teaches of graphical user interfaces for adaptive feedback, specifically including numerical codes in accordance with specific industry standards. All references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis in view of Rosenstein by including the teachings of Pace because it can more efficiently allow for configuring management decision systems (Pace, para [0024]).
As per claim 19, it refers to the system of claim 16 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 11, Nesanelis in view of Rosenstein discloses all the elements of claim 1, and but fail to explicitly teach of analyzing customer communications and determining a customer sentiment score based on the analysis of customer communications and calculating the customer engagement score based on the customer sentiment score. Pace teaches of graphical user interfaces for adaptive feedback, including analyzing a plurality of customer communications (para [0028] which describes performing analytics on the user feedback data); determining a customer sentiment score based on the analysis of the plurality of customer communications (para [0118] which describes how responses can be tailored based on the customer's sentiments); and calculating the customer engagement score based on the customer sentiment score (para [0143] which describes the ability to allow for a "scoring" of customer type...if a customer's history shows that customer to be a high end frequent diner, a restaurant may respond differently to the real time feedback than it would respond to a lower value customer, where this may be calculated using a predetermined matrix).
Nesanelis in view of Rosenstein teaches of a graphical user interface for discovering consumption of services, including representing and analyzing consumption trends of the services, along with the real time development of auto scoring essay models for custom created prompts, specifically including the automated custom training of a scoring model. Pace teaches of graphical user interfaces for adaptive feedback, specifically including numerical codes in accordance with specific industry standards. All references are drawn to the learning and training of models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the computer-implemented method of Nesanelis in view of Rosenstein by including the teachings of Pace because it can more efficiently allow for configuring management decision systems (Pace, para [0024]).
As per claim 22, it refers to the system of claim 13 used for performing the above steps.  It recites limitations already addressed by claim 11 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mackie (US 2019/0066116 A1) teaches of a system and method for organizing and integrating electronic customer service resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683